Citation Nr: 1734345	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-05 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a left ankle disability, in excess of 20 percent, both prior to August 26, 2011, and from March 1, 2012. 

2.  Entitlement to an increased rating in excess of 10 percent for a left wrist disability.

3.  Entitlement to an increased rating in excess of 0 percent (noncompensable) for a left elbow disability.

4.  Entitlement to an increased rating in excess of 0 percent (noncompensable) for a left index finger disability.

5.  Entitlement to a higher initial rating in excess of 10 percent for a left knee disability.

6.  Entitlement to a higher initial rating in excess of 10 percent for a lumbar spine disability.

7.  Entitlement to an earlier effective date, prior to October 23, 2012, for the grant of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to May 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of increased ratings for left ankle and left wrist disabilities; higher initial ratings for left knee and lumbar spine disabilities; and entitlement to an earlier effective date for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire rating period under appeal, the Veteran's left elbow disability has been manifested by symptomatology more nearly approximating full motion of the elbow without any functional impairment; during that period, the Veteran's left elbow disability has not been manifested by limited flexion or extension of the elbow, ankylosis, a joint fracture, nonunion of the radius and ulna, or impairment of the radius or ulna.

2.  During the entire rating period under appeal, the Veteran's left index finger disability has been manifested by symptomatology more nearly approximating full motion of the finger without any functional impairment; during that period, the Veteran's left index finger disability has not been manifested by ankylosis or limitation of motion of the finger.   


CONCLUSIONS OF LAW

1.  For the entire rating period under appeal, the criteria for an increased rating in excess of 0 percent (noncompensable) for a left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5206 (2017).

2.  For the entire rating period under appeal, the criteria for an increased rating in excess of 0 percent (noncompensable) for a left index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5225 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudications of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a notices dated May 2010 of the requirements for substantiating the claims.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issues, which occurred in the May 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.

VA has obtained VA medical examination reports, which provide probative evidence regarding the severity of the Veteran's disabilities.  

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.59 (2016).  The factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2016).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Left Elbow

For the entire increased rating period, the Veteran's left elbow disability has been rated as noncompensable under Diagnostic Code 5206.  Diagnostic Code 5206 is assigned for disabilities causing limitation of flexion of the forearm.  Under these criteria, symptomatology more nearly approximating flexion of the forearm limited to 110 degrees is rated as noncompensably (zero percent) disabling for the major side and noncompensably (zero percent) disabling for the minor side.  Symptomatology more nearly approximating flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side.  38 C.F.R. § 4.71a (2016).  Of note, the Veteran is right-handed.

Reviewing the evidence, in an August 2010 VA medical examination report, the Veteran reported being treated for a hairline fracture of the left elbow after an incident in service.  The Veteran indicated that she had no current problems with her elbow.  Upon examination, the VA examiner noted full range of motion of the elbow without pain.  The examiner noted no tenderness upon testing, and no evidence of swelling or deformity.  The examiner diagnosed a healed elbow fracture without residuals.

In a June 2012 VA medical examination report, the Veteran reported experiencing flare-ups of moderate polyarthralgia, including her left elbow, when the weather turned cold and damp.  She indicated that this symptomatology would last until "the weather warms up."  Upon examination, the examiner noted full range of motion of the elbow, even upon repetitive testing, without objective evidence of pain.  The examiner reported that there was no indication of ankylosis, a joint fracture, nonunion of the radius and ulna, or impairment of the radius or ulna.  The examiner indicated that the Veteran did not have any functional loss or impairment of the elbow.  The examiner noted that an imaging study showed no indication of degenerative or traumatic arthritis.  The examiner diagnosed a healed elbow fracture without residuals.  The examiner indicated that the disability would not have any impact on the Veteran's activities of daily living. 

From this record, the Board finds that the Veteran's left elbow disability does not more nearly approximate that required for a higher (compensable) rating under any diagnostic code.  The Veteran's left elbow disability is manifested by symptomatology more nearly approximating full motion of the elbow without pain or any other functional impairment.  Therefore, for the entire increased rating period, the Veteran's left elbow disability has not been productive of symptomatology more nearly approximating limitation of flexion of the forearm to 100 degrees, as required for a 10 percent rating under Diagnostic Code 5206.  38 C.F.R. § 4.71a (2016).  The Veteran's left elbow disability has also not been productive of symptomatology more nearly approximating that required for a compensable rating under any other applicable diagnostic code, such as favorable or unfavorable ankylosis, extension limited to 45 degrees, a joint fracture, nonunion of the radius and ulna, or impairment of the radius or ulna.  38 C.F.R. § 4.71a (2016), Diagnostic Codes 5205, 5207-12 (2016).  

In the June 2012 VA medical examination report, the Veteran stated that she experienced flare-ups of polyarthralgia in joints, including the elbow, when the weather changed.  Diagnostic Code 5003 provides a 10 percent rating for an arthritic disability that causes otherwise noncompensable limitation of motion in a major joint.  38 C.F.R. § 4.71a (2016).  However, to qualify for a 10 percent rating under Diagnostic 5003, the arthritis of the joint must be verified by an X-ray examination and the limitation of motion must be objectively confirmed upon testing.  In this instance, the June 2012 examiner noted that imaging studies indicated that the Veteran did not have an arthritis condition.  Moreover, the record for the entire increased rating period contains no report of limitation of motion of the elbow upon objective testing.  

Based on the above evidence, entitlement to an increased (compensable) rating for a left elbow disability is not warranted for the entire rating period on appeal.  The record does not indicate that the Veteran has any loss of function of the elbow that would allow for a compensable rating.  Accordingly, she does not meet the criteria for a higher schedular evaluation.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Left Index Finger

For the entire increased rating period, the Veteran's left index finger disability has been rated as noncompensable under Diagnostic Code 5225.  Diagnostic Code 5225 provides a 10 percent rating for favorable and unfavorable ankylosis of either index finger.  38 C.F.R. § 4.71a (2016).

Reviewing the evidence, in an August 2010 VA medical examination report, the Veteran reported injuring her left index finger in two accidents during service.  She stated that suffered a fracture of her distal phalanx and a tuft fracture.  She indicated that she was treated without splinting.  Upon examination, the examiner noted no deformity of the finger.  The examiner indicated that the Veteran had full range of motion of all joints of the hand, to specifically include the index finger.  The examiner indicated that the Veteran was able to grasp, push, pull, twist, touch, probe, and write.  She was also able to oppose her thumb to all fingertips and bring her fingertips into the palmar crease.  The examiner diagnosed a healed left index finger fracture without residuals.

In a June 2010 VA medical examination report, the Veteran specifically denied experiencing any left index finger pain or disability symptoms, to include flare-ups.  The Veteran stated she had not been treated for her left index finger disability.  Upon testing, the examiner indicated finding no evidence of limitation or motion or painful motion for the fingers and thumb, even upon repetitive use.  The examiner indicated that all testing was normal.  The examiner indicated that the Veteran did not have ankylosis of any finger.  The examiner found no loss of functional use of any finger.  The examiner indicated that imaging studies showed no evidence of degenerative or traumatic arthritis.  The examiner diagnosed a healed fracture of the index finger without residuals.  

From this record, the Board finds that the Veteran's left index finger disability does not more nearly approximate that required for a higher (compensable) rating under any diagnostic code.  The Veteran's left index finger disability is manifested by symptomatology more nearly approximating full functional use of the finger without any limitations and without evidence of ankylosis.  Therefore, for the entire increased rating period, the Veteran's left index finger disability has not been productive of symptomatology more nearly approximating favorable and unfavorable ankylosis of the index finger as required for a compensable 10 percent rating under Diagnostic Code 5225.  38 C.F.R. § 4.71a (2016).  The Veteran's left index finger disability symptomatology has also not been productive of symptomatology more nearly approximating limitation of motion of the finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible; or extension of the finger limited by more than 30 degrees, as required for a 10 percent (compensable) rating under Diagnostic Code 5229.  38 C.F.R. § 4.71a (2016).

Based on the above evidence, entitlement to an increased (compensable) rating for a left index finger disability is not warranted for the entire rating period on appeal.  The record does not indicate that the Veteran has any loss of function of the index finger that would allow for a compensable rating.  Accordingly, he does not meet the criteria for a higher schedular evaluation.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).



Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's disabilities.  In exceptional cases, an extraschedular rating may be assigned.  38 C.F.R. § 3.321 (2016).  

In this instance, the Veteran's disabilities have not been productive of any symptomatology that might warrant a compensable rating, to include any functional loss.  Moreover, the Veteran's disabilities have not been productive of factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, the Board is not required to remand these matters to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2015).  Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased rating in excess of 0 percent (noncompensable) for a left elbow disability is denied.  

An increased rating in excess of 0 percent (noncompensable) for a left index finger disability is denied.  


REMAND

An August 2015 rating decision granted the Veteran's claims for left knee and lumbar spine disabilities, and entitlement to a TDIU.  In December 2015, VA received a notice of disagreement with the initial ratings assigned for the left knee and lumbar spine disabilities, and the effective date assigned for entitlement to a TDIU in the August 2015 rating decision.  However, the RO has not issued a statement of the case in response to the December 2015 notice of disagreement.  Therefore, the appropriate Board action is to remand the issues of higher initial ratings for left knee and lumbar spine disabilities; and entitlement to an earlier effective date for the grant of a TDIU for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the Veteran's claim for an increased rating for an ankle disability, in an April 2015 VA medical examination report, the Veteran stated that she could not move her left ankle, stating that it was "fixed" in place.  She stated that she had lost all functional use of the ankle since a 2011 surgical procedure and currently experienced complete functional impairment with ambulation.  The examiner indicated being unable to perform testing on the ankle because the Veteran would not allow any touching of the joint due to pain.  Instead, the Veteran verbalized that she could not stand, move her left extremity, or provide weight-bearing due to severe pain with any stimulation.  The examiner noted that an ankle CT scan showed postsurgical changes, specifically anchor sutures, at the lateral malleolus and no acute osseous abnormality.  The examiner wrote that there was no evidence of ankylosis.  

For the applicable periods under appeal, the Veteran's ankle disability has been assigned a 20 percent rating, the maximum schedular evaluation allowed under Diagnostic Code 5271, the criteria for rating limited motion of the ankle.  Accordingly, a higher schedular disability rating under that diagnostic code simply is not possible.  However, an increased rating might be possible if the Veteran's ankle disability symptomatology is found to more nearly approximate that provided for ankylosis of the ankle under Diagnostic Code 5270.  38 C.F.R. § 4.71a (2016).  If the Veteran were unable to move her ankle due to the ankle disability, such symptomatology might be found to more nearly approximate ankylosis.  

However, in an August 2015 rating decision, the RO granted service connection for radiculopathy of the left lower extremity with complex regional pain syndrome (CRPS).  The radiculopathy with CRPS, which is related to her service-connected lumbar spine disability, causes Veteran neurological symptoms in the left lower extremity.  The Veteran did not appeal the rating assigned for the radiculopathy disability so it is not in appellate status and is not before the Board.    

In the April 2015 VA medical examination report, the VA examiner did not indicate whether the Veteran's reported inability to move the ankle joint resulted from her service-connected ankle disability or the service-connected radiculopathy with CRPS.  As the Board must understand the symptomatology of a disability in order to rate it, a remand is necessary for a medical opinion clarifying this matter.  

Regarding the issue of an increased rating for a left wrist disability, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2016), requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  As the Veteran has not been provided with a wrist examination that meets the Correia requirements, a remand is necessary to provide one.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of higher initial ratings for left knee and lumbar spine disabilities; and entitlement to an earlier effective date for the grant of a TDIU.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal of any issue if she wants appellate review.  If the Veteran perfects an appeal of any issue, return that particular issue to the Board.

2.  Provide the claims file to the VA examiner who provided the April 2015 VA ankle examination for the provision of an opinion clarifying the April 2015 examination results.  If the April 2015 VA examiner is unable or unavailable to provide such an opinion, the claims file should be provided to another qualified VA examiner.  The examiner should specifically note the Veteran's reports of being unable to move her ankle, indicating that the joint was "fixed."  The examiner should comment as to whether the Veteran's reported inability to move the joint resulted from her service-connected ankle disability, specifically residuals of a left ankle injury, or her service-connected radiculopathy with CRPS.  The examiner must provide a complete rationale for all opinions expressed and conclusions reached, citing the medical reasoning leading to the opinions and conclusions.  If the examiner cannot offer an opinion without resort to speculation, the examiner should explain the reasons for being unable to do so.  

If the examiner determines that another examination is required, one should be scheduled.  However, in notifying the Veteran of the scheduling the examination, VA should make all reasonable attempts to verify the Veteran's current address, to include contacting her representative if necessary.  

3.  Schedule the Veteran for a VA examination to determine the severity of the left wrist disability. In scheduling the examination, VA should make all reasonable attempts to verify the Veteran's current address, to include contacting her representative if necessary.  

The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of the disability upon her ordinary activities, if any.

As part of his or her examination, the examiner should perform range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, as well as, if possible, test results for the right wrist.  If the examiner is unable to perform these tests, he or she should explain why.  Additionally, the examiner should attempt to estimate the degree of motion lost during a flare-up or explain why an estimate cannot be provided.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claims folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

4.  Then, readjudicate the claims for increased ratings for left ankle and left wrist disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


